Citation Nr: 1525313	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  14-00 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to herbicide exposure and/or service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Purdum, Counsel






INTRODUCTION

The Veteran served on active duty from February 1965 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) which denied service connection for hypertension.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

Additional development is required prior to the Board's adjudication of the Veteran's claim.

Of record is a December 2012 confirmation that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA), however, there are no SSA records associated with the claims file. On remand, the AOJ should request that the Veteran clarify if his SSA disability benefits are based on his hypertension, or if his SSA records are otherwise relevant to his current claim of entitlement to service connection for hypertension; and if a positive response is received from the Veteran, the AOJ should obtain and associate his SSA records with his claims file. 

Also, in his June 2013 Notice of Disagreement (NOD), the Veteran reported that he was submitting medical evidence from the VA Medical Center (VAMC) in Providence, Rhode Island. Of record is also a March 2013 statement from his private physician at the Wayland Medical Associates indicating that he was a patient. At the time of the November 2013 rating decision that granted service connection for disabilities not on appeal, as well as the December 2013 Statement of the Case (SOC) addressing the issue on appeal, the RO included in its list of evidence considered the Veteran's VA treatment records from the VAMC in Providence, Rhode Island, dated from January 2013 to November 2013, and his private treatment records from the Wayland Medical Associates dated from May 2008 to November 2012. However, careful review of the Veteran's claims file is silent for such records and on remand, the AOJ should associate with the Veteran's claims file the cited VA and private treatment records, as well as his updated VA treatment records.

The Veteran underwent VA examination for diabetes mellitus, type II, in September 2013, at which time the examiner determined that the only complication thereof was the Veteran's heart condition (ischemic heart disease). The examiner was not asked to render an opinion as to whether the Veteran's hypertension was secondary to his conceded exposure to herbicide, based on documented service in the Republic of Vietnam, or his diabetes mellitus, type II. On remand, the AOJ should obtain a VA opinion that adequately addresses these inquiries.

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file the Veteran's VA treatment records maintained by the VAMC in Providence, Rhode Island, dated from January 2013 to November 2013, cited as evidence considered in the November 2013 rating decision and December 2013 SOC; as well as his VA treatment records dated since November 2013. If no such records are available or do not exist or the search for them yields negative results and it is determined that further attempts to obtain these records would be futile, then this should be clearly documented in the claims file and the Veteran appropriately notified.

2. Associate with the claims file the Veteran's private treatment records from the Wayland Medical Associates dated from May 2008 to November 2012, cited as evidence considered in the November 2013 rating decision and December 2013 SOC. If necessary, forward the Veteran a VA Form 21-4142, Authorization and Consent to Release Information to the VA, and obtain the private treatment records again. If no such records are available or do not exist or the search for them yields negative results and it is determined that further attempts to obtain these records would be futile, then this should be clearly documented in the claims file and the Veteran appropriately notified.

3. Contact the Veteran and inquire as to whether his disability benefits from the SSA are related to his hypertension, or if his SSA records are otherwise relevant to his current claim of entitlement to service connection for hypertension. If a positive response is received, obtain and associate with the Veteran's claims file all relevant records related to his claim for disability benefits from the SSA, to include any treatment records or evaluations upon which SSA based its decision. If no such records are available or do not exist or the search for them yields negative results and it is determined that further attempts to obtain these records would be futile, then this should be clearly documented in the claims file and the Veteran appropriately notified.

4. Forward the claims file to the examiner who conducted the September 2013 VA examination, or a suitable substitute. If any examiner determines that additional examination of the Veteran is required, so schedule the Veteran.

(a) The examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's hypertension is proximately due to, or the result of, his service-connected diabetes mellitus, type II or other service-connected disability to include ischemic heart disease. 

(b) The examiner should then, as a clear and separate response, opine as to whether it is at least as likely as not that the Veteran's hypertension has been aggravated (made permanently worse beyond the natural progression of the disease) by his service-connected diabetes mellitus, type II, or other service-connected disability to include ischemic heart disease. 

In any opinion as to whether the Veteran's hypertension is secondary to his diabetes mellitus, type II, the examiner should consider the Veteran's assertion regarding any vascular damage related to diabetes mellitus, type II, which may have existed years prior to the Veteran's diagnosis of diabetes mellitus, type II.

(c) The examiner should also opine as to whether it is at least as likely as not that the Veteran's hypertension is related to his conceded exposure to herbicides while serving in the Republic of Vietnam.

The claims file, to include a copy of this Remand, should be made available to the examiner for review in conjunction with the opinion or examination, and the examiner should note such review. The opinions should be based on examination findings, historical records, and medical principles. The examiner should fully articulate a sound reasoning for all conclusions made. If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

5. Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claim, considering any additional evidence added to the record. If any action remains adverse to the Veteran, provide the Veteran and his representative with a Supplemental Statement of the Case (SSOC) and allow the Veteran an appropriate opportunity to respond thereto. Thereafter, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).



